IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DEBORAH ANN TARVER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4799

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed October 2, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Deborah Ann Tarver, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Florida Commission on Offender Review, for
Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.